Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156001                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  LARRY A. SPEET and S’TEL GROUP, LLC,                                                              Elizabeth T. Clement,
            Plaintiffs/Counterdefendants-                                                                            Justices
            Appellants,
  v                                                                SC: 156001
                                                                   COA: 330168
                                                                   Kent CC: 12-009225-CK
  SINTEL, INC.,
             Defendant/Counterplaintiff-
             Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 11, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 7, 2018
           p0228
                                                                              Clerk